Citation Nr: 1211560	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-34 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher initial disability rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in February 2011, and a transcript of that hearing is associated with the claims file.  Thereafter, in March 2011, the Veteran submitted additional evidence in support of his claims, as well as a waiver of review of the new evidence by the agency of original jurisdiction.  Moreover, as the Board's decision herein constitutes a full grant of the benefit sought, the Veteran will not be prejudiced by a review of such evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  

The Board notes that the Veteran also initially disputed the denial of service connection for posttraumatic stress disorder (PTSD), and the initial rating assigned for service-connected right ear hearing loss.  However, service connection for PTSD was granted during the course of the appeal, which constitutes a full grant of that benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  As discussed below, the Veteran has withdrawn his appeal as to the issue of a higher initial disability rating for right ear hearing loss.  Accordingly, only the issue of service connection for tinnitus is currently before the Board.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he first noticed symptoms of tinnitus such as ringing in the ears during active duty service, he has had continuous symptomatology since that time, and his current tinnitus was incurred as a result of unprotected noise exposure in the boiler room during service.

2.  In February 2011, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the appeal as to the issue of a higher initial rating for right ear hearing loss in writing and on the record during a Board hearing.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred by active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for withdrawal of an appeal by the appellant have been met as to the issue of a higher initial rating for right ear hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for tinnitus constitutes a full grant of the benefit sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran was exposed to hazardous noise while serving in a boiler room on a ship, and he has already been granted service connection for right ear hearing loss based on such noise exposure.  Furthermore, the Veteran is competent to report noise exposure, as this is issue is factual in nature and is observable by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  He has also submitted several statements from fellow service members indicating that they were also exposed to hazardous noise in the boiler room.  As such, hazardous noise exposure during service has been established.

Additionally, the evidence reflects a current disability of tinnitus, as established by the Veteran's lay testimony and confirmed in VA examination reports.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that tinnitus is readily observable and does not require medical expertise to establish its existence).

With respect to etiology, the Veteran's service treatment records reflect no complaints, treatment, or diagnosis of tinnitus.  Indeed, he admits that he did not seek treatment for this condition during service, or at any time prior to 2007.  However, the Veteran states that he has had ringing in the ears continuously since service, and that he discussed these problems and the noise in the boiler room with fellow service members, several of whom have submitted statements in support of the Veteran's claim.  The Veteran has denied any post-service occupational noise exposure, stating that he worked at a desk job the majority of the time.  He testified that he worked in a boiler room for approximately six months immediately after service, but that the boiler was coal-fired and the room was not noisy.  See, e.g., notice of disagreement, hearing transcript.

During a November 2007 VA audiological consult and the April 2008 VA examination, the Veteran reported that he first noticed tinnitus or ringing in the ears 2-3 years earlier.  He stated that he has severe pain in the ears after using power tools.  In addition to military noise exposure and a post-service office work environment, the Veteran reported recreational noise exposure from tools and chainsaws without hearing protection.  Based on these reports, the VA examiner opined that the Veteran's tinnitus was not caused by or a result of noise exposure during service because he reported that tinnitus began over 30 years after service.  

However, in his notice of disagreement and during the Board hearing, the Veteran clarified that he reported having ringing in the ears since service, but that it became much worse and resulted in severe pain more recently when he was around loud noise or using power tools, or approximately 2-3 years prior to the evaluations.  He first sought treatment and reported tinnitus to a medical professional in 2007.  The Board notes that the Veteran's statements as to continuity of symptomatology may not be deemed not credible solely due to the absence of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Considering all lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to continuity of symptomatology of the Veteran's tinnitus.  Accordingly, the benefit of the doubt doctrine applies.  When resolving all reasonable doubt in his favor, the evidence of record demonstrates that the Veteran was exposed to hazardous noise during service, he began to have symptoms of tinnitus during service, and he has had continuous symptomatology since that time.  As such, a medical opinion is not necessary as to the etiology of the Veteran's tinnitus because the condition is readily observable by a lay witness.  Therefore, service connection is warranted for tinnitus.  38 C.F.R. §§ 3.102, 3.303.

With respect to a higher rating for right ear hearing loss, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

In this case, the Veteran indicated in a February 2011 written statement, as well as on the record during the February 2011 Board hearing, that he wished to withdraw the issue of an increased rating for right ear hearing loss, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal as to this issue is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

Service connection for tinnitus is granted.

The appeal as to a higher initial rating for right ear hearing loss is dismissed.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


